DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the application 17/226,247 filed on 04/09/2021. Claims 1-20 have been examined and are pending in this application. 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed on 07/14/2022, with respect to the 102 and 103 rejection have been fully considered and are persuasive.  The 102 and 103 rejections of the Non-Final Office Action filed mailed on 04/22/2022 has been withdrawn. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g... In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d Application/Control Number: 17/232,733 Page 3 Art Unit: 2478 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent 10,986,528 B2. Although the claims are not identical, they are not patentably distinct from each other because claims 1-20 of the patent and claims 1-20 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting rejection. The subject matter claimed in the instant application is disclosed in the referenced Patent, wherein the referenced Patent and the instant application are claiming common subject matter as follows:
              Application # 17/226,247
                 Patent # 11,005,604 B2
      Claim 1: A method of a User Equipment (UE) for performing sidelink transmission, comprising: determining whether sidelink packet duplication is (i) configured or enabled for a Sidelink Radio Bearer (SLRB) or (ii) de-configured or disabled for the SLRB according to information included in a system information block;
Claim 1: A method of a User Equipment (UE) for performing sidelink transmission, comprising: determining whether sidelink packet duplication is (i) configured or enabled for a Sidelink Radio Bearer (SLRB) or (ii) de-configured or disabled for the SLRB according to information included in a system information block; 

determining whether to transmit a first Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDU) or a second PDCP PDU different than the first PDCP PDU based upon the determination of whether the sidelink packet duplication is (i) configured or enabled for the SLRB or (ii) de-configured or disabled for the SLRB; and one of

when a determination is made that the sidelink packet duplication is configured or enabled for the SLRB, transmitting the first PDCP PDU;
if a determination is made that the sidelink packet duplication is configured or enabled for the SLRB, transmitting a first Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDU) corresponding to a first PDCP Service Data Unit (SDU) and a duplicate of the first PDCP PDU, wherein a first PDCP Sequence Number (SN) of the first PDCP PDU is set based upon one or more state variables used for sidelink transmission on the SLRB; 
           or when a determination is made that the sidelink packet duplication is de-configured or disabled for the SLRB, transmitting the second PDCP PDU.
and if a determination is made that the sidelink packet duplication is de-configured or disabled for the SLRB, transmitting a second PDCP PDU corresponding to a second PDCP SDU, wherein a second PDCP SN of the second PDCP PDU is set based upon the one or more state variables used for sidelink transmission on the SLRB and no duplicate of the second PDCP PDU is transmitted.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7804. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478